Citation Nr: 0828661	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, status post 
coronary artery bypass, claimed as secondary to the veteran's 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to June 
1972 and from February 1974 to February 1978.  

This matter initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2003 rating 
decision, by the St. Petersburg, Florida, Regional Office 
(RO), which denied the veteran's claim for service connection 
for coronary artery disease, status post myocardial 
infarction, status post coronary artery bypass, claimed as 
secondary to the veteran's service-connected diabetes 
mellitus, type II.  The veteran perfected a timely appeal to 
that decision.  

On February 7, 2007, the veteran appeared at the RO and 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the videoconference hearing is of record.  

In July 2007, the Board denied the claim for service 
connection for coronary artery disease, status post 
myocardial infarction, status post coronary artery bypass, 
claimed as secondary to the veteran's service-connected 
diabetes mellitus, type II.  The veteran appealed this matter 
to the United States Court of Appeals for Veterans Claims 
(Court).  In November 2007, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court, dated November 15, 2007, granted the motion and 
remanded the case to the Board for compliance with directives 
specified in the Court's Order.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
coronary artery disease, status post myocardial infarction, 
status post coronary artery bypass, is causally related to 
his service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

A heart disability manifested by coronary artery heart 
disease is proximately due to or the result of the service-
connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

II.  Secondary Service Connection

By a rating action in May 2002, the RO granted service 
connection for diabetes mellitus, type II, associated with 
herbicide exposure.  The veteran contends that such diabetes 
is the cause of his coronary artery disease, status post 
myocardial infarction, status post coronary artery bypass.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, there is no dispute that the veteran is 
service-connected for diabetes mellitus, type II.  There is 
also no dispute as to the existence of a current heart 
disability.  Indeed, VA examination in August 2002 noted that 
the veteran had developed angina and contained a diagnosis of 
coronary artery disease with positive angina, recent 
diagnosis.  

In assessing the veteran's secondary service connection 
claim, the sole question remaining for consideration is 
whether the medical evidence demonstrates a causal 
relationship between the service-connected diabetes and the 
coronary artery disease.  
In this regard, the medical evidence has been reviewed.  Such 
records include an August 2002 VA examination report 
indicating that the coronary artery disease with positive 
angina was related to diabetes.  

The claims folder also includes a March 2003 medical 
statement from VA nurse practitioner at the James A. Haley VA 
hospital, indicating that the veteran was admitted to the 
hospital after having suffered a heart attack and underwent 
open-heart surgery on February 20, 2003.  VA progress notes 
dated from January 2003 through March 2003 revealed further 
treatment for coronary artery disease and recent myocardial 
infarction.  

The record further contains a May 2003 VA examination report, 
which noted that the veteran had suffered a myocardial 
infarction in July 2002; he stated that was the first time he 
knew that he had heart trouble.  In January 2003, he had a 
second heart attack and, in February 2003, he had coronary 
artery bypass graft with two vessels bypassed.  The veteran 
stated that he did not have much of chest pain since then and 
the radial chest pain he had was relieved with Nitroglycerin.  
In terms of risk factors for coronary artery disease, in 
addition to his age, gender, and mild obesity, he had history 
of hypertension, blood pressure treatment, and 
hyperlipidemia.  Additionally, he used to smoke about five 
cigarettes a day starting at age 15, and he quit in 2003.  
Following a physical examination, the veteran was diagnosed 
with service connected type II diabetes mellitus; and 
coronary artery disease, status post myocardial infarction, 
status post coronary artery bypass graft.  The examiner 
stated that although diabetes is a risk factor for coronary 
artery disease, which is one of the multiple risk factors he 
has, this condition cannot be related to diabetes mellitus 
without resorting to speculation.  

On the occasion of another VA examination in September 2004, 
the examiner stated that the veteran had a history of 
coronary artery disease.  He also stated that the veteran's 
coronary artery disease is not related to his diabetes as 
this would require medical speculation.  

In a statement in support of claim (VA Form 21-4138), dated 
in February 2005, the veteran indicated that he has worked as 
a certified nursing assistant for nearly 30 years; and, 
during his time working in the medical field, he has learned 
that when you have diabetes, heart disease will quickly 
follow.  The veteran indicated that he may not know 
everything about medicine, but he knew that diabetes and 
heart disease "go hand in hand."  

At his personal hearing in February 2007, the veteran 
reported that he was first diagnosed with coronary artery 
disease in June 2000; he stated that he developed chest 
pains, he was sweating, and hyperventilating, when he was 
brought to the hospital and told that he was having a heart 
attack.  The veteran testified that he was diagnosed with 
diabetes in 1999.  The veteran indicated that he has been 
working in nursing for over 30 years in nursing homes and 
hospitals; and, he has learned that coronary disease follows 
diabetes.  The representative argued that the opinion 
provided by the VA examiner in May 2003 is inadequate to the 
extent that it is speculative; he also argued that the 
September 2004 examination is also inadequate in that it was 
conducted by a nurse practitioner.  It was argued that the 
August 2002 examination and opinion is more probative in that 
the examiner clearly expressed a firm opinion and related the 
coronary artery disease to the service-connected diabetes 
mellitus.  

Again, the record contains conflicting opinions regarding the 
relationship between the veteran's currently diagnosed heart 
disease, coronary artery disease, status post myocardial 
infarction, and his service-connected diabetes mellitus, type 
II.  The favorable medical evidence consists of the VA 
examination report in August 2002, at which time the VA 
examiner reported a diagnosis of coronary artery disease, 
which he stated was related to diabetes.  Another favorable 
piece of evidence consists of a statement from the veteran, 
who reported worked as a certified nurse for 30 years, dated 
in February 2005, wherein he stated that he has learned that 
once a person has diabetes, heart disease soon follows; that 
is, he stated that diabetes and heart disease goes hand in 
hand.  

Unfavorable evidence consists of a May 2003 VA examination 
report which concluded that, although diabetes is a risk 
factor for coronary artery disease, it would be speculative 
to state that coronary artery disease is related to diabetes 
mellitus.  Following a subsequent VA examination in September 
2004, the VA examiner stated that the veteran's coronary 
artery disease is not related to his diabetes as this would 
require medical speculation.  

In weighing the evidence submitted in this case, the Board 
notes that while the VA examiners in May 2003 and September 
2004 concluded that it would be speculative to link the 
veteran's coronary artery disease to his service-connected 
diabetes mellitus, the May 2003 VA examination acknowledged 
that diabetes is a risk factor for coronary artery disease.  
Moreover, while the VA examiner in August 2002 did not review 
the veteran's claims folder, the examination report contains 
specific facts related to the veteran's military and medical 
history, enabling a finding that the examination was based 
upon a review of the evidence of record, as required under 
38 C.F.R. § 3.159(c)(4).  Furthermore, his statement to the 
effect that the veteran's diagnosis of coronary artery 
disease was related to his diabetes was unequivocal.  For 
this reason, the Board finds the August 2002 finding of a 
causal relationship to be at least as probative as the 2003 
and 2004 opinions which suggested that such a relationship 
would be speculative.  

As noted above, in a February 2005 statement, the veteran 
reported that his coronary artery disease developed as a 
result of his diabetes.  The Board notes that the veteran is 
competent to make that statement as he worked as a certified 
nurse for 30 years.  Moreover, his statement is supported by 
the opinion provided by the VA examiner in August 2002, as 
well as the one made by the VA examiner in May 2003 who 
admitted that diabetes is a risk factor for coronary artery 
disease.  

The Board finds that the evidence with respect to secondary 
service-connection is in approximate balance, as there is no 
sound basis for choosing one medical opinion over the other.  
As the weight of the evidence for and against the claim is in 
relative equipoise on the question of whether the veteran's 
service-connected diabetes mellitus caused or contributed to 
his development of heart disease, the Board will resolve such 
reasonable doubt in the veteran's favor.  With the resolution 
of reasonable doubt in the veteran's favor, the Board finds 
that service connection for coronary artery disease, status 
post myocardial infarction, status post coronary artery 
bypass graft, is warranted.  

Accordingly, the Board finds that the positive and negative 
evidence of record is at least in relative equipoise and that 
the benefit of the doubt rule applies.  Where the benefit of 
the doubt doctrine applies, the claim must be allowed.  38 
U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2006); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for coronary artery disease (CAD), status 
post myocardial infarction, status post coronary artery 
bypass graft, secondary to service-connected diabetes 
mellitus, type II, is granted.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


